Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temam et al. (US 9,710,265 B1; hereinafter “Temam”) in view of Kim (US 2010/0284209 A1), Matsuga (US 2004/0103095 A1), and Frey (US 2006/0002180 A1).

Regarding claim 1:  Temam (FIG. 2; columns 9-12) teaches a computing device comprising:
     a memory section (212); and
     a computing section (at least one MAC operator) configured to perform computation using a signal (weight(s) and/or partial sum(s)) stored in and outputted from the memory section (212; lines 59-67 of column 3; lines 1-12 of column 4; lines 40-53 of column 11).
 
     Temam does not specifically teach the following:
     a first magnetic section;

    the computing section is configured to perform computation using the first signal when first information stored in the memory section is in a first state, and to perform computation using a reverse signal of the first signal when the first information is in a second state.

     Kim (FIG. 11) teaches a magnetic memory comprising:
     a first magnetic section (the top left magnetic track or the entire top row of magnetic tracks or the top row of memory units 211 and 212, for example, wherein a single such magnetic track is illustrated in FIG. 7C having write/read units 111_1 to 111_4 arranged along its length as illustrated); and
     a first reading section (the left most write/read unit or units of the first magnetic section) configured to output a first signal (a bit of information is read corresponding to a magnetic state of a magnetic domain lined up with the read/write unit; see FIG. 10A; [0068-0069, 0088-0089]) corresponding to a magnetization sate of a partial region of the first magnetic section (a magnetic domain vertically lined up with the reading section).

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into the device and/or method of Temam in a manner such that the main memory, wherein the I/O data is stored for the processing, would comprise arrays of magnetic memory like the array Matsuga; 2004/0103095 A1).  Furthermore, using MRAM has obvious advantage such as not losing data when power is turned off (ie non-volatility).

     Temam as modified above does not specifically teach the computing section is configured to perform computation using the first signal when first information stored in the memory section is in a first state, and to perform computation using a reverse signal of the first signal when the first information is in a second state.
     Frey (FIG. 3; [0028-0034]) teaches a magnetic memory array, wherein data being read from the memory array is either inverted or not inverted based on flag data that is also stored in the array.  In FIG. 3, array 150 comprises columns 154 storing data and column or columns 156 storing flag data, wherein the flag data of a row indicates whether or not the data should be inverted when reading out the data from the array for reducing current draw and power.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Frey into the device and/or method of Temam as modified above in a manner such that before storing data into the memory banks and before reading data out from the memory banks, it would be determined if the data needs to be inverted before outputting read data based on flag 

Regarding claim 2:  Temam teaches the device according to claim 1, wherein the memory section stores second information (updated partial sum) outputted from the computing section (Fig. 21, Fig. 22).

Regarding claim 4:  Temam as modified above teaches the device according to claim 1, wherein the computing section does not use the first signal for computation when the first information is in a third state (when the first information is in a third state being equal to the second state then the inverted signal is used by the computing section in place of the non-inverted signal).

Regarding claim 5:  Temam as modified above teaches the device according to claim 1, wherein the first magnetic section includes a plurality of magnetic domains (see the 

Regarding claim 6:  Temam as modified above teaches the device according to claim 5, further comprising:
     a control section (domain controllers and/or selection transistors T11, T12 as illustrated in FIG. 7C and FIG. 11), wherein the control section supplies a current to the first magnetic section and moves the plurality of magnetic domains (the magnetic domains or domain walls move or shift within a magnetic track due to current; [0002, 0005, 0007, 0013, 0016, 0023-0025, 0034, 0051, 0052, 0062, 0074-0077]).

Regarding clam 17:  Temam as modified above (FIG. 10A-B of Kim) teaches the device according to claim 1, wherein the first reading section includes a first magnetic layer (2a or 2b) and an intermediate layer (1a or 1b), and the intermediate layer is provided between part of the first magnetic section and the first magnetic layer.

Regarding claim 7:  Temam (FIG. 2) teaches a computing device comprising:
     a memory section (Wide memory 212); and
     a computing section (at least one MAC in operator in FIG. 2) configured to perform computation using a signal (weight(s) and/or partial sum(s)) stored in the memory section (212; lines 59-67 of column 3; lines 1-12 of column 4; lines 40-53 of column 11).

     Temam does not specifically teach the following:
     a first magnetic section including a first region and a second region;
     a first reading section configured to output a first signal corresponding to a magnetization sate of the first region; 
     a second reading section configured to output a second signal corresponding to a magnetization state of the second region; and
    the computing section is configured to perform computation using the first signal when first information stored in the memory section is in a first state, and to perform computation using a reverse signal of the first signal when the first information is in a second state.

     Kim (FIG. 11) teaches a magnetic memory comprising:
     a first magnetic section (the top left magnetic track for example, wherein a single such magnetic track is illustrated in FIG. 7C having write/read units 111_1 to 111_4 or more) including a first region (a first magnetic domain readable by a first write/read unit, the left most for example) and a second region (a second magnetic domain, to the right of the first magnetic domain, that is readable by a second write/read unit);
     a first reading section (the left most write/read unit of the first magnetic section) configured to output a first signal corresponding to a magnetization sate of the first region (a bit of information is read and a signal is output onto a bit line corresponding to a magnetic state of a magnetic domain lined up with the read/write unit; see FIG. 10A; [0068-0069, 0088-0089]); 


     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into the device and/or method of Temam in a manner such that each of the memory banks 514 of the memory subsystem 504 would comprise arrays of magnetic memory like the array illustrated in FIG. 5 of Kim.  The motivation to do so would have been to use magnetic memory of Kim to store the weights and state information in the neural network of Temam particularly since it was known that a rewritable memory device such as a MRAM is suitable for storing information such as weight information for a neural network (see [0179] of Matsuga; 2004/0103095 A1).  Furthermore, using MRAM has obvious advantages such as not losing data when power is turned off (ie non-volatility).

     Temam as modified above does not specifically teach the computing section is configured to perform computation using the first signal when first information stored in the memory section is in a first state, and to perform computation using a reverse signal of the second signal when the first information is in a second state.
     Frey (FIG. 3; [0028-0034]) teaches a magnetic memory array, wherein data being read from the memory array is either inverted or not inverted based on flag data that is also stored in the array.  In FIG. 3, array 150 comprises columns 154 storing data and column or columns 156 storing flag data, wherein the flag data of a row indicates 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Frey into the device and/or method of Temam as modified above in a manner such that before storing data into the memory banks and before reading data out from the memory banks, it would be determined if the data needs to be inverted before outputting read data based on flag information stored in a column or columns of the array (right most column or columns of an array).  Accordingly, the computing section would perform computation using the first signal when first information (flag information in a column or columns 156) stored in the memory section is in a first state (a state indicating that the data stored is not inverted data), and to perform computation using a reverse signal of the second signal when the first information is in a second state (a state indicating that inverted version of the data must be selected; see read logic 180 in FIG. 3 of Frey). The motivation to do so would be to reduce the number of bits that need to be switched, consequently reducing current draw and power when writing information to the memory banks 514 in memory subsystem 504 that store weight information 506 and intermediate state/result information 508.

Regarding claim 9:  Temam teaches the device according to claim 7, wherein the memory section stores second information (partial sum information) outputted from the computing section (FIG. 2).


     a memory section (wide memory 212); and
     a computing section (at least one MAC operator 215) configured to perform computation using a signal (weight(s) and/or partial sum(s)) stored in the memory section (212; lines 59-67 of column 3; lines 1-12 of column 4; lines 40-53 of column 11)..
  
     Temam does not specifically teach the following:
     a first magnetic section including a first region and a second region;
     a second magnetic section, direction of magnetization of the second magnetic section being opposite to direction of magnetization of the second region;
     a first reading section configured to output a first signal corresponding to a magnetization state of the first region;
     a second reading section configured to output a second signal corresponding to a magnetization state of the second region; and
    the computing section is configured to perform computation using the first signal when first information stored in the memory section is in a first state, and to perform computation using the second signal when the first information is in a second state.

     Kim (FIG. 11) teaches a magnetic memory comprising:
     a first magnetic section (the top left magnetic track for example, wherein a single such magnetic track is illustrated in FIG. 7C having write/read units 111_1 to 111_4) including a first region (a fist magnetic domain readable by the left most first write/read 
     a second magnetic section (the top most magnetic track in memory unit 211);
     a first reading section (the first write/read unit) configured to output a first signal corresponding to a magnetization state of the first region;
     a second reading section (the second write/read unit) configured to output a second signal corresponding to a magnetization state of the second region.

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into the device and/or method of Temam in a manner such that each of the memory banks 514 of the memory subsystem 504 would comprise arrays of magnetic memory like the array illustrated in FIG. 5 of Kim.  Note that the modified device would comprise:      
     a first magnetic section including a first region (a first magnetic domain being read by the first write/read unit) and a second region (a second magnetic domain for example another bit from the same word of data being read by the second write/read unit);
     a second magnetic section (the top magnetic track in memory unit 211 in FIG. 11 of Kim), direction of magnetization of the second magnetic section being opposite to direction of magnetization of the second region (since each bit is a 0 or a 1 then it would be obvious to have at least one bit in the second magnetic section be a 1 or 0 while having a 0 or 1, respectively, in one of the first or second magnetic domains of the first magnetic section since they are independent memory units and the data is rather 
     a first reading section (first write/read unit) configured to output a first signal (a signal on a bit line representing the data bit stored in the first magnetic domain) corresponding to a magnetization state of the first region; and
     a second reading section (second write/read unit) configured to output a second signal corresponding to a magnetization state of the second region (a signal on a bit line representing the data bit stored in the second magnetic domain).
     The motivation to do so would have been to use magnetic memory of Kim to store the weights and partial sum information in the neural network of Temam (FIG. 2 of Temam) particularly since it was known that a rewritable memory device such as a MRAM is suitable for storing information such as weight information for a neural network (see [0179] of Matsuga; 2004/0103095 A1).  Furthermore, using an MRAM has obvious advantages such as not losing data when power is turned off (ie non-volatility).

     Temam as modified above does not specifically teach the computing section is configured to perform computation using the first signal when first information stored in the memory section is in a first state, and to perform computation using the second signal when the first information is in a second state.
     Frey (FIG. 3; [0028-0034]) teaches a magnetic memory array, wherein data being read from the memory array is either inverted or not inverted based on flag data that is also stored in the array.  In FIG. 3, array 150 comprises columns 154 storing data and column or columns 156 storing flag data, wherein the flag data of a row indicates 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Frey into the device and/or method of Temam as modified above in a manner such that before storing data into the memory banks and before reading data out from the memory banks, it would be determined if the data needs to be inverted before outputting read data based on flag information stored in a column or columns of the array (right most column or columns of an array).  Accordingly, the computing section would perform computation using the first signal when first information (flag information stored in a column or columns of an array of the memory section) stored in the memory section is in a first state (a state indicating that the data stored is not inverted data), and to perform computation using a reverse signal of the second signal (the second signal gets inverted by an inverter in the inverting logic 184 from Frey, and this inverted version of the second signal is selected by the flag information) when the first information is in a second state (a state indicating that inverted version of the data must be selected; see read logic 180 in FIG. 3 of Frey). The motivation to do so would be to reduce the number of bits that need to be switched, consequently reducing current draw and power when writing information to the memory banks 514 in memory subsystem 504 that store weight information 506 and intermediate state/result information 508.

Regarding claim 18:  Temam (FIG. 2) teaches a computing block (a neural network compute device) comprising:

     a computing section (at least one MAC operator 215) configured to perform computation using a signal (weight(s) and/or partial sum(s)) stored in and outputted from the memory section (212; lines 59-67 of column 3; lines 1-12 of column 4; lines 40-53 of column 11)..
 
     Temam does not specifically teach the following:
     a first magnetic section;
     a first reading section configured to output a first signal corresponding to a magnetization sate of a partial region of the first magnetic section; and
    the computing section is configured to perform computation using the first signal when first information stored in the memory section is in a first state, and to perform computation using a reverse signal of the first signal when the first information is in a second state; and
    a driving circuit connected to the plurality of first magnetic sections.

     Kim (FIG. 11) teaches a magnetic memory comprising:
     a first magnetic section (the top left magnetic track for example, wherein a single such magnetic track is illustrated in FIG. 7C having write/read units 111_1 to 111_4); and
     a first reading section (the left most write/read unit of the first magnetic section) configured to output a first signal (a bit of information is read corresponding to a magnetic state of a magnetic domain lined up with the read/write unit; see FIG. 10A; 
     a driving circuit connected to a plurality of magnetic sections including first magnetic section (domain controller or controllers DM CTRL)

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kim into the device and/or method of Temam in a manner such that each of the memory banks 514 of the memory subsystem 504 would comprise arrays of magnetic memory like the array illustrated in FIG. 5 of Kim.  The motivation to do so would have been to use magnetic memory of Kim to store the weights and state information (partial sum information) in the neural network of Temam particularly since it was known that a rewritable memory device such as a MRAM is suitable for storing information such as weight information for a neural network (see [0179] of Matsuga; 2004/0103095 A1).  Furthermore, using an MRAM has obvious advantages such as not losing data when power is turned off (ie non-volatility).


     Temam as modified above does not specifically teach the computing section is configured to perform computation using the first signal when first information stored in the memory section is in a first state, and to perform computation using a reverse signal of the first signal when the first information is in a second state.

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Frey into the device and/or method of Temam as modified above in a manner such that before storing data into the memory banks and before reading data out from the memory banks, it would be determined if the data needs to be inverted before outputting read data based on flag information stored in a column or columns of the array (right most column or columns of an array).  Accordingly, the computing section would perform computation using the first signal when first information (flag information in a column or columns 156) stored in the memory section is in a first state (a state indicating that the data stored is not inverted data), and to perform computation using a reverse signal of the first signal when the first information is in a second state (a state indicating that inverted version of the data must be selected; see read logic 180 in FIG. 3 of Frey). The motivation to do so would be to reduce the number of bits that need to be switched, consequently reducing current draw and power when writing information to the memory banks 514 in memory subsystem 504 that store weight information 506 and intermediate state/result information 508.
     Temam as modified above does not specifically teach a plurality of such computing blocks.
.


Claims 3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temam as modified by Kim, Matsuga, and Frey, and further in view of Suh (US 6209056 B1).

Regarding claim 3:  Temam as modified above teaches a writing section (a third write/read unit) configured to place a different partial region of the first magnetic section in a magnetization state.
     Temam as modified above does not specifically teach the magnetization state corresponding to the second information.
     Suh (FIG. 3 or FIG. 4) teaches distributing bank data physically, wherein portions of data associated with a same first bank of data may be distributed among a plurality of different physical memory banks or arrays. Hence, information or data associated with a bank may be stored horizontally between information or data associated with another block or bank all within the same memory array.


Regarding claim 12:  Temam (FIG. 2) as modified above teaches the device according to claim 3, wherein

     the writing section (write/read unit) includes a writing magnetic layer (ferromagnetic layer 2a or 2b) and a writing intermediate layer (insulating layer 1a or 1b, respectively), and
     the writing intermediate layer is provided between the writing magnetic layer (2a or 2b) and the first magnetic section (magnetic track 111 is included in the first magnetic section).

Regarding claim 10:  Temam as modified above teaches the device according to claim 9, further comprising:
     a writing section (a third write/read unit for reading a third magnetic domain), wherein the first magnetic section further includes a third region (a third magnetic domain) 
     Temam as modified above does not specifically teach the writing region places at least part of the third region in a magnetization state corresponding to the second information (partial sums).
     Suh (FIG. 3 or FIG. 4) teaches distributing bank data physically, wherein portions of data associated with a same first bank of data may be distributed among a plurality of different physical memory banks or arrays. Hence, information or data associated with a bank may be stored horizontally between information or data associated with another bank or bank all within the same memory array.
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Suh into the device and/or method of Temam as modified above in a manner such that the third writing section would be configured to place a different partial region of the first magnetic section in a magnetization state corresponding to the second information, which is information comprising an intermediate result (state data).  The motivation to do so would have been to enjoy the advantages disclosed by Suh including minimizing the length of data buses (lines 41-48 of column 5 of Suh).

Regarding claim 11:  Temam as modified above in claim 10 teaches the device further comprising:
     a control section (domain controllers and/or transistors T11, T12; FIG. 7C and FIG. 11) configured to perform a first operation (a magnetic domain shift or moving direction .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temam as modified by Kim, Matsuga, Frey, and Suh, and further in view of Sato (US 2012/0224283 A1).

Regarding claim 13:  Temam as modified above teaches the device according to claim 3, wherein the writing section includes a magnetic element, the magnetic element includes a first magnetic layer (2a or 2b), a writing intermediate layer (1a or 1b, respectively), and a second magnetic layer (2b or 2a, respectively) and the writing intermediate layer is provided between the first magnetic layer and the second magnetic layer.
     Temam as modified above does not specifically teach the writing section includes a magnetic field application section.
     Sato (FIG. 8 or 10a-b; [0065-0073]) teaches using a spin-torque oscillator, wherein the oscillator (101 as illustrated in FIG. 1 as well; [0035]) has is a magnetic element including a first magnetic layer (fixed layer 102 or free layer 104), a writing intermediate 
     It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Sato into the device and/or method of Temam as modified above in a manner such that a device of Sato would be used in the writing section such as in place of the write/read structure from Kim, which is recognized to be a TMR type magnetic element.  Note that in such a case the magnetic track may be modified to comprise magnetic materials having different resonant frequencies ([0031, 0052, 0053] of Sato). The motivation to do so would have been to use the device of Sato in place of a TMR type element to enjoy benefits including reducing noise and/or increasing recording density as Sato discloses (Sato: [0029-0030, 0051, 0053, 0075]).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Temam as modified by Kim, Matsuga, and Frey, and further in view of Kato (US 2012/0251032 A1).

Regarding claim 14: Temam as modified above teaches that each processing engine of the computing section can include a multiplier-accumulator circuit (MAC operators in a neural network compute tile; Fig. 2), and does not specifically teach the device, wherein the computing section includes a MOS transistor.

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kato into the device of Temam as modified above in a manner such that the computing section would comprise CMOS transistors to realize the process engine consistent with that taught by Kato.  The motivation to do so would have been to use CMOS technology to fabricate the processing engine or neural network compute tile.  CMOS is the conventional technology used to fabricate digital computer chips including processing engines or arithmetic logic that can perform multiplication and accumulate type operations as is exemplified by Kato.  Accordingly, it would have been obvious to use CMOS transistor technology to fabricate circuitry to realize the device of Temam on an integrated circuit.








Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827